    Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 1 of 7 PageID 17




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                       CASE NO.: 8-18-cv-02954


         TRACI STALEY, and all others similarly
         situated under 29 U.S.C 206(B),


                 Plaintiff,

         v.

         SAKI AT PALM HARBOR, INC.,
         a Florida Corporation,
         JIE LIN, individually

                 Defendants.
                                                               /

                                          AMENDED COMPLAINT1

                 Plaintiff, Traci Staley (“Staley”), on behalf of herself, and others similarly situated,

     under the provisions of the Fair Labor Standard Act (“FLSA”) of 1938, as amended, 29 U.S.C.

     § 216(b), files this Complaint against Defendants, Saki at Palm Harbor, Inc (“Saki at Palm

     Harbor”) d/b/a Saki Endless Sushi and Jie Lin (“Lin”), and alleges, as follows:

                                 PARTIES, JURISDICTION, AND VENUE

         1.      This Court has subject matter jurisdiction over Plaintiff’s federal law claims

     pursuant to 28 U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations

     of Plaintiff’s federal civil and statutory rights.

         2.      At all material times, Saki at Palm Harbor is, and was, a Florida corporation,

     authorized to conduct and conducting business in Osceola County, Florida.



1
 The complaint is being amended because the wrong complaint was uploaded in opening the case. The correct
complaint is being filed to reflect the correct parties in the case.
Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 2 of 7 PageID 18




     3.      At all material times, Lin is sui juris and a resident of Hillsborough County, Florida.

     4.      At all material times, Staley, is sui juris and a resident of Hillsborough County,

 Florida.

     5.      Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. §§ 1391(b)

 and (c) as a substantial part of the events or omissions giving rise to the claims that occurred

 in this judicial district.

     6.      This action is brought by Plaintiff to recover from the Employer unpaid minimum

 wage compensation, as well as an additional amount as liquidated damages, costs and

 reasonable attorney’s fees pursuant to the FLSA, §§ 206, 207.

     7.      Upon information and belief, the annual gross revenue of Saki at Palm Harbor was

 at all times material hereto in excess of $500,000.00 per annum.

     8.      At all material times hereto, Saki at Palm Harbor was and continues to be an

 enterprise engaged in interstate commerce.

     9.      At all material times hereto, Saki at Palm Harbor operated as an organization which

 purchased equipment and products manufactured outside the state of Florida; provided services

 to or sold, marketed, or handled goods and materials to customers throughout the United States;

 provided services for goods sold and transported from across state lines; obtained, solicited,

 and accepted funds from sources outside the state of Florida; used telephonic transmissions

 traversing state lines in the ordinary course of business; transmitted funds outside the state of

 Florida; and otherwise regularly engaged in interstate commerce.

     10.     As a result of the services provided by Saki at Palm Harbor, two or more of its

 employees regularly handled and worked with goods and materials moved in or produced in

 interstate commerce.



                                               2
Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 3 of 7 PageID 19




    11.       By reason of the foregoing, Saki at Palm Harbor is and was, during all times

 material hereto, an enterprise engaged in commerce or in the production of goods for

 commerce as defined by the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate

 commerce.

    12.      Plaintiff and those similarly situated employees regularly utilized and handled

 materials, equipment and goods manufactured and purchased from outside the state of Florida

 and regularly used the instrumentalities of interstate commerce in their world.

    13.      Upon information and belief, Lin is an officer/director of Saki at Palm Harbor and

 has economic and day-to-day control of Saki at Palm Harbor, and of the nature and structure

 of Plaintiff’s employment relationship with Saki at Palm Harbor, and is therefore an employer

 as defined by 29 U.S.C., Section 203 (d).

                                GENERAL ALLEGATIONS

    14.      Upon information and belief, Employer employed Plaintiff from approximately

 October, 2014 through August, 2018 (“the relevant time period”).

    15.      During the relevant time period, Plaintiff was employed as a non-exempt server

 operator earning an average of 5.23 per hour.

    16.      At all material times, Saki at Palm Harbor’s gross annual revenues were in excess

 of $500,00.00.

          17. Upon information and belief, Lin is an officer/director of Saki at Palm Harbor and

 has economic control of Saki at Palm Harbor, and of the nature and structure of Plaintiff’s

 employment relationship with Saki at Palm Harbor.

    18.      Throughout her employment, Staley was directed by Saki At Palm Harbor’s

 manager, “Feng”, to hand her the tips she earned during the work day.



                                              3
 Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 4 of 7 PageID 20




         19.   Eventually, however, Staley figured out that Saki At Palm Harbor’s manager,

   “Feng”, was keeping the full amount of the tips she earned, but giving her back only a small

   portion of it. Staley reported the unlawful wage theft to her manager, “Feng”. Notwithstanding,

   to date, Saki At Palm Harbor has failed/refused to pay Staley her rightfully earned wages

         20.   Saki at Palm Harbor and Lin willfully and intentionally failed/refused to pay to

Plaintiff her tips required minimum by the FLSA.

         21.   Saki at Palm Harbor and Lin knew of the tip requirements of the FLSA and

willfully/intentionally/recklessly failed to investigate whether their payroll practices were in

accordance with the FLSA.

         22.   As a result, Plaintiff has suffered damages and is entitled to receive her tips pursuant

to the FLSA.

         23.   Plaintiff has complied with all conditions precedent to filing this action.

         24.   Plaintiff had retained the law offices of the undersigned attorney to represent her in

this action and is obligated to pay a reasonable attorney’s fee.

                                          PRE-SUIT DEMAND

         25.   On September 12, 2018, Plaintiff through his undersigned counsel, sent to Saki at

Palm Harbor a written pre-suit demand regarding the violations of the tipping provisions of the

FLSA, and requesting Employer pay the amounts owed to Plaintiff, but Saki at Palm Harbor

failed/refused to do so (“Demand”).

                                      COUNT I
                          VIOLATIONS OF FLSA ANTI-TIP RETENTION
                            PROVISION OF 29 USC § 203(m) AGAINST
                                SAKI AT PALM HARBOR, INC.

         26.   Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-five (25)

above.


                                                  4
 Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 5 of 7 PageID 21




         27.        The FLSA expressly prohibits employers, managers, and supervisors from keeping

any portion of tips received by employees for any purpose, regardless of whether the employer

takes a tip credit. See 29 U.S.C. § 203(m).

         28.        Saki knew of and showed reckless disregard for the provisions of the FLSA because

Saki knew or should have known that Saki was not allowed to take any portion of Plaintiff’s tips.

         29.        Saki willfully and intentionally retained Plaintiff’s and those similarly-situated

employees’ tips.

         30.        Saki did not have a reasonable objective belief that it was allowed to retain

Plaintiff’s tips.

         31.        As a result, Plaintiff has been damaged and is entitled to be compensated for her

loss.

                              VIOLATIONS OF FLSA ANTI-TIP RETENTION
                                PROVISION OF 29 USC § 203(m) AGAINST
                                              JIE LIN

         32.        Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-five (25)

above.

         33.        The FLSA expressly prohibits employers, managers, and supervisors from keeping

any portion of tips received by employees for any purpose, regardless of whether the employer

takes a tip credit. See 29 U.S.C. § 203(m).

         34.        Lin knew of and showed reckless disregard for the provisions of the FLSA because

Lin knew or should have known that Lin was not allowed to take any portion of Plaintiff’s tips.

         35.        Lin willfully and intentionally retained Plaintiff’s and those similarly-situated

employees’ tips.

         36.        Lin did not have a reasonable objective belief that it was allowed to retain Plaintiff’s

tips.
                                                       5
 Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 6 of 7 PageID 22




         37.     As a result, Plaintiff has been damaged and is entitled to be compensated for her

loss.

                            PLAINTIFF’S DEMAND FOR JURY TRIAL

               38. Plaintiff hereby demands a jury trial of all issues so triable.


                                           PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff, Traci Staley, respectfully requests that judgment be

    entered in her favor against Defendants, Saki at Palm Harbor and Lin, as follows:

        (a)      Declaring pursuant to 29 U.S.C. § 206(a), 28 U.S.C §2201 and §2202, that the acts

    and practices of the Defendants complained of herein are in violation of the minimum wage

    provisions of the FLSA;

        (b)      Permanently enjoining the Defendants, their agents, officers and employees from

    engaging in all practices found by this court to be in violation of the minimum wage provisions

    of the FLSA;

        (c)      Awarding Plaintiff damages against Defendants, for lost and withheld

    compensation for all amount of the tips she earned, but for which she was not compensated at

    the required minimum rate;

        (d)      Awarding Plaintiff liquidated damages;

        (e)      Awarding Plaintiff reasonable attorney’s fees, costs, interest, and expenses of this

    litigation pursuant to 29 U.S.C. §216(b);

        (f)      Ordering any other further relief that this Court may deem just and proper.



        Respectfully submitted this 10th day of December, 2018.




                                                     6
Case 8:18-cv-02954-JSM-AAS Document 5 Filed 12/10/18 Page 7 of 7 PageID 23




                                             By: /s/ Monica Espino
                                             Monica Espino, Esq.
                                             Florida Bar No. 834491
                                             Espino Law
                                             2655 S. Le Jeune Road
                                             Suite 802
                                             Coral Gables, FL 33134
                                             Tel.: 305.704.3172
                                             Fax: 305.722.7378
                                             Email: me@espino-law.com
                                             Secondary: legal@espino-law.com
                                             Counsel for Plaintiff




                                    7
